CASE NO. 15-FD-1440

IN THE MATTER OF THE MARRIAGE OF                                               FILED IN
                                                                        14th COURT OF APPEALS
    KAREN SUE WINGATE                                                      HOUSTON, TEXAS
          AND                                                           12/8/2015 8:14:17 AM
  JAMES KEITH WINGATE
                                                         IN THE DISTRICTCHRISTOPHER
                                                                         COURT Clerk A. PRINE
                                               Galveston County - District County Court at Law No2
                                                        JUDICIAL DISTRICT
                                                     GALVESTON COUNTY TEXAS


           SECOND MOTION FOR RECUSAL OF JUDGE
                   AND EXPIDITED HEARING

      TO THE HONORABLE JUDGE ROBERTS PRESIDING JUDGE
      COMES NOW JAMES KEITH WINGATE DEFENDANT In above styled
      Case By and through Undersigned PRO-SE Counsel
      And Files This SECOND CONSTITUTIONAL MOTION FOR RECUSAL OF
      JUDGE AND WOULD SHOW THE COURT AS FOLLOWS:

      1.   INTRODUCTION ARGUMENT AND AUTHORITY

      1) Mr Wingate was sued for divorce on or about June 16th 2015
      2) Said case was filed in county court at law number 2 Galveston Texas
      3) Venue and jurisdiction are correct
                 Rule 18 Recusal and Disqualification of Judges
                  18.1 Procedure
                 (a) Motion form amd content A party in a case in Any trial court
                    Other than Probate or justice court may seek to Recuse or
                    Disqualify a Judge who is sitting in the case by filing a motion
                    with the clerk of the court in which the case is pending
                    the motion
                    1. Must be verified
                    2. Must assert one or more of the rules listed in rule 18.2
                    3. Must not be based soley on the judges rulings in the case
                    4. Must state with detail Facts within affiants personal Knowledge
                       Would be admissible as evidence and if proven would be sufficent
                       To justify recusal or Disqualification of the Judge

                       GROUNDS RULE 18.2

           Rule 18.2(b) Grounds for Recusal. A Judge must Recuse in any proceeding in
           which

              (1) The Judges impartiality might reasonably be questioned

              (2) The Judge has a personal bias to subject matter or a Party
2. INTRODUCTION OF FACTS WITH ARGUMENT

Mr. Wingate is in fact a Pro- Se Litigant not by Choice but
Due to circumstances including lack of viable income and limited
Resources from July Second until the date of this filing He has
witnessed extreme bias on the Part of Judge Baker with remarks
Like youre not helping yourself and you need an attorney
I am constitutionally Guaranteed Just and Equal access under the
Constitution and the Texas constitution and for an Attorney Biased
and Partial Judge to make remarks and decisions based on this Bias
He must Recluse

3. FACTS OF RULINGS AS IT RELATES TO BIAS
If and when a Judge violates a Standing Order from a Dominant
Jurisdiction without a Dilitory Abatement or an Order Lifting stay
And makes remarks to opposing counsel that he knows why the
Bankruptcy was filed he violates the Order of the presiding Judge
Shows extreme Bias and subjects the Court to Mandamus appeal

4. MOTIONS BEFORE THE COURT UN -HEARD OR UN-ADRESSED
 It is not uncommon for a Judge or Case losing attorney to Suggest
Vexatious Litigant or Frivilous Law suit or Plead any and all excuses
Yet ignore the term Vexated to date Mr. wingate has filed a number of
Answers motions writs and a Motion for Mandamus with a second
To follow due to the lack of Prosecution in this cause the correct
 Definition of a want of prosecution is not just Supreme court time lines
 But the spirit of the Law in examination and definition requires
 Correct adherence to the constitution its statutes divisions
 Rules and Procedures Judges lack of consideration of a current filing
 Shows extreme Bias and emergency or expidited are not viewed as
 Pro – Se Legitimate Judges ignoring a Plea for emergency hearing
 exhibits Bias and is a Basis for recusal

5. AUTHORITY AND REMEDY AS A BASIS FOR RECUSAL
At This writing of Recusal Mr. Wingate would refer the Judge
And Presiding Judge in this matter to a case filed on Sept 29th
 2015 and heard October 28th 2015 in Presiding Judges chambers
 Mr. Wingate sought relief Because :With agreement
 Upon arrival at the residence he found that His wife Daughter and
 Perhaps others had in fact virtually emptied the house of any and all
 Items for the Second time the Judges Position was send me an inventory
 and contempt will be mover forward to trial this inordinate Division of Property
 Shows extreme bias and is in fact Mandamus Relief viable
 Due to this Decision and allowing my Wife to take steal hide procur
 and promise items leaving me with nothing to eat with cook with
 or have utensils to cook with or eat with she showed abuse of discretion
 and bias
       6. INTENTIONAL DISREGARD OF EXPIDITED MOTION

        Mr. Wingate in Fact appeared by telephone on October 28th 2015
        Unknown to Mr. Wingate and to the court that Jana Landry in Violation
        Of Rules in sections 3.03 and 3.04 sent Photos of the boxes with other parties
        Names written in Magic Marker and not subject to my wifes divorce
        Did in fact in violation of a standing order encourage Her Karen S. Wingate
        To contact the Authorities and advise them I had criminally Trespassed
        She of Course failed to advise the Deputy that I was there by agreement
        This action on their Parts is Sheer Harassment and another example of bias

        Mr. Wingate contacted the court coordinator on October 29th 2015
        Having filed the Expidited motion and seeking Immediate Remedy
        Advised Mr. Wingate of Presiding Judges Sabbitical and that there
        Was a visiting judge I asked for a hearing he indicated a date of Nov. 2
        As a hearing Date the Presiding Judge Called her coordinator and
        Upon hearing the Concern she denied any such charge
        I was required to Post a Pre Trial Bond and was Arrested and charged
        Her honor showed extreme bias Lacked sensitivity to the Plea and denied
        Me Hearing this was not only abuse of discretion but an example of extreme
        Bias and Recusal of Associate Judge and Presiding Judge is proper



                                     PRAYER

The Plantiff in this Motion Requests Immediate relief and asks the Presiding judge
Consideration and asks for Immediate Recusal as these violations of Fact and law are
subject to Mandamus Review and relief and this Motion will be atached to motion for
Mandamus




                                          Respectfully Submitted
                                            \s\ James Keith wingate
                                          James Keith Wingate
                                                 Pro – Se
                                          1612 country meadows lane
                                          Santa Fe Texas 409-457-5147
                                                    ORDER

                                    Judge : Voluntary Recusal


                                   Referral to Regional Judge




 Notice of Service: this Motion to Recuse will be forwarded to the district clerk Of
Galveston county in accordance with Rules and has been E filed with said court
on November 23. 2015 a true and correct copy will be sent to Jana Landry
through her e mail service at janalandry@prodigy.net


Afadavit of Fact Now appears James Keith Wingate and swears all content in this
motion and all statements made are based on his best recollection of facts experienced
and any and all documents that may be requested or offered have been obtained from my
Personal Records or are the true and correct filings from my hand


                                   Sworn November 23rd 2015

                                    \s\ James Keith Wingate